PER CURIAM.
The petition for writ of habeas corpus for a belated appeal of the order of October 1, 1996, which denied petitioner’s motion for post-conviction relief in Suwannee County Circuit Court Case No. 93-140-CF, is granted. See Pippin v. State, 616 So.2d 1182 (Fla. 1st DCA 1993). Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the lower tribunal for treatment as a notice of appeal. See Fla. R.App. P. 9.140(j)(5)(D).
BARFIELD, C.J., and JOANOS and MINER, JJ., concur.